Citation Nr: 1603958	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-01 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to service-connected degenerative arthritis of the lumbar spine.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected degenerative arthritis of the lumbar spine.


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1965 to May 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The record indicates that the Veteran was scheduled for a Travel Board hearing but failed to report.  Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2015).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran has right lower extremity radiculopathy that is caused by his service connected lumbar spine disorder.

2.  A chronic right knee disability was not manifest during service and arthritis was not manifest within one year of separation.  Right knee pathology is not attributable to service.

CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, right lower extremity radiculopathy is proximately due to or the result of service-connected lumbar spine disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  A right knee disability was not incurred or aggravated by service, arthritis of the right knee may not be presumed to have occurred therein, and a right knee disability is not otherwise proximately caused or aggravated by a service-connected disability.    38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in November 2007 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  

If VCAA notice was not provided prior to the initial adjudication of the claim or if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889   (Fed. Cir. 2007).  

A Statement of the Case dated December 2015 notified the Veteran of the criteria for establishing service connection under 38 C.F.R. § 3.310.   The case was last adjudicated in the December 2015 Supplemental Statement of the Case.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and affording VA examinations.  As shown in the discussion below, the examinations were adequate because they were based on consideration of the Veteran's prior medical history and described the disabilities in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Thus, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The record indicates that the Veteran was scheduled for a Travel Board hearing but failed to report.  Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2015).

Laws and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For VA purposes, chronic diseases are listed in 38 C.F.R. § 3.309(a) and include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Moreover, in certain cases, where a chronic disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection for Right Lower Extremity Radiculopathy

While service connection is warranted where a current disability resulted from an injury or disease incurred in or aggravated by active military service, 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).

The Veteran claims that he has a disability characterized by radiating pain from his lumbar spine to his right lower extremity that is caused or aggravated by his service-connected degenerative arthritis of the lumbar spine.

The Veteran underwent a VA examination in April 2015.  The VA examiner noted that the Veteran's medical records documented complaints of right lower extremity radicular pain.  The examiner noted that the Veteran declined radicular pain at the April 2015 VA examination.  

The Veteran underwent a VA examination in October 2015.  The VA examiner noted that the Veteran's medical records and history documented complaints of right lower extremity radicular pain.  The Veteran had a full range of motion of the right knee on flexion and extension, with no evidence of instability.  The examiner did note that there was functional loss due to pain in the right knee.  The examiner noted pain on flexion, extension, weight-bearing, and localized tenderness on palpation.  The October 2015 VA examiner opined that the Veteran's right lower extremity symptoms most likely represented radicular pain from the service-connected degenerative arthritis of the lumbar spine.

The record indicates the Veteran has a current right lower extremity disability manifested by pain and functional loss due to pain.  Additionally, the April 2015 VA examination indicates the Veteran has bilateral foraminal narrowing from facet joint hypertrophy and disc/osteophyte complex at L5-S1 and lateral recess and mild bilateral foraminal narrowing from disc/osteophyte complex and facet joint enlargement at L4-L5.  

Thus, given that there has been some evidence of right lower extremity radiculopathy due to the Veteran's lumbar spine disorder during the pendency of the claim, the evidence is approximately evenly balanced as to whether the Veteran has right lower extremity radiculopathy secondary to his lumbar spine disorder.  

As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for right lower extremity radiculopathy is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Knee Disability

The Veteran contends that he developed a right knee disability due to his service-connected lumbar spine disability.  As noted above, the Board finds that the Veteran manifests right lower extremity radiculopathy secondary to his lumbar spine disability.  

The Veteran does not allege and the evidence does not suggest that he engaged in combat with the enemy.  As such, 38 U.S.C.A. § 1154(b) does not apply to his claim.  The evidence of record does not indicate treatment for or complaints of a right knee injury or disease in service or within one year of discharge.

In order to ascertain the etiology of the Veteran's right knee symptoms, VA obtained a medical opinion in October 2015.  This report reflects the examiner reviewed the Veteran's past medical history and provided an opinion supported by rationale and citation to the evidence of record.  

The October 2015 VA examiner opined that the Veteran had the full range of motion on flexion and extension with no objective evidence of instability.  The examiner noted that the Veteran manifested a right knee strain, and that arthritis of the right knee was not present on examination.  The Veteran reported that the right knee had not been directly injured in service or thereafter.  The examiner noted that the Veteran's right knee pain was not specifically attributable to any right knee pathology, but rather represented radicular pain that radiated from the Veteran's lumbar spine disability.  The examiner opined that the Veteran's current knee condition is likely due to his age and everyday use.  The examiner opined that there was no medical findings indicating aggravation of the Veteran's right knee by his service-connected lumbar spine.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report observing symptoms of right knee pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board finds that the October 2015 VA opinion is probative and persuasive as to the etiology of the Veteran's claimed right knee disability.  The opinion was rendered by a medical professional with the expertise to opine on the matters at issue in this case.  In addition, the examiner considered the Veteran's contentions (including his complaints regarding treatment for right knee pain) and based his opinions on a review of the claims folder as well as a complete physical examination.  The October 2015 VA examiner also provided a well-reasoned rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Board finds that the VA medical opinion from October 2015 is the most probative evidence of record and weighs against the claim for a right knee disability.  This opinion is of more probative weight than the Veteran's statements that he has right knee pathology that is related to his service-connected lumbar spine disability.  The Board finds that the service records, medical records, and lay testimony do not establish that arthritis manifest during service or in the year after separation from service.  

Based upon the more probative evidence of record, the Board concludes that a right knee disability was not manifest during service or to a compensable degree within one year of service and that such processes are unrelated to service or a service-connected disability.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right lower extremity radiculopathy, secondary to lumbar spine disorder, is granted.

Entitlement to service connection for a right knee disability is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


